DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and response filed on 11/13/2020 are acknowledged and entered.

Claims 1, 2, 14, 19-21, 23, and 26-29 were pending.  In the amendment as filed, applicants have amended claims 1 and 23; and added claims 30-32.  No claims have been cancelled.  Therefore, claims 1, 2, 14, 19-21, and 26-32 are currently pending. 

Claims 14 and 19-21 are drawn to non-elected species and/or inventions, wherein the election was made without traverse in the reply filed on 04/13/2020 in respond to the restriction and/or species election requirements mailed on 02/13/2020, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Accordingly, claims 1, 2, 23, and 26-32 are under consideration in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 11/13/2020 has been reviewed as recorded in PTO-1449 forms.  The line through reference(s) are due to the fact that 

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejection of claims 1, 2, and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (US Patent Application Publication 2006/0142241 A1) has been withdrawn in light of applicant’s amendments of claim 1.

The rejection of claims 1, 2, 23, and 26-28 under 35 U.S.C. 102(a)(2) as being anticipated by Moussy et al. (US Patent 10,092,564 B2; Effective filing date of 03/25/2016) has been withdrawn in view of applicant’s amendments of claim 1.

Maintained Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 23, and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Moussy et al. (US Patent 10,092,564 B2; Effective filing date of 03/25/2016).
For claims 1, 2, 23, and 26-28, Moussy et al. claim a method for treating amyotrophic lateral sclerosis (ALS) in a patient comprising administering to the patient an inhibitor wherein the type of inhibitor include cromolyn sodium (refers to ‘at least one compound’ of instant claim 1; cromolyn disodium of instant claims 2 and 23; and the elected species) (Claims 1, 4, and 5).  Moussy et al. also claim that the inhibitor is administered at a dose ranging from about 1.0 to about 9.0 mg/kg/day (mg per kilo body weight per day) (Claim 11).  Further, Moussy et al. disclose that the inhibitor can be formulated as pharmaceutical composition, medicaments, or composition that can be administered in various for such as example in an injectable via the intramuscular, intravenous (refers to instant claim 26), or subcutaneous, pulverizable or 
The teachings of Moussy et al. differ from the presently claimed invention as follows:
While Moussy et al. do not explicitly disclose the amounts as recited by instant claim 1 (i.e. the newly added limitation of “about 1 mg/day to about 70 mg/day”); newly added claim 30 (i.e. the limitation of “about 30 mg/day”); newly added claim 31 (i.e. the limitation of “about 40 mg/day”); and newly added claim 32 (i.e. the limitation of “about 70 mg/day”), Moussy et al. also claim that the inhibitor is administered at a dose ranging from about 1.0 to about 9.0 mg/kg/day (mg per kilo body weight per day) (Claim 11).  That is for example a human with ALS would weigh about 100 lbs. (i.e. about 45 kg), then the amount administered as taught by Moussy et al. is 45 mg/day.   Thus, the claimed amounts as recited by instant claim 1 and newly added claims 30-32 either overlap or lie inside the amounts taught by Moussy et al.  As recognized by MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  Furthermore, it is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
While Moussy et al. do not explicitly the claimed mode of administration as recited by instant claim 29, this type of mode of administration is a well-known oral type of administration in the art of pharmaceutical (see Remington: The Science and Practice of Pharmacy (21st Edition, 2005, see entire book; A copy has not been provided because the book is too large and it is publically accessible at any libraries).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to disclose/make the claimed mode of administration as recited by instant claim 29 using the compound of Moussy et al. based on the art recognized knowledges of Remington.  Thus, in view of the teachings of Moussy et al. and the art recognized knowledges of Remington, there would be a reasonable expectation that the compound of Moussy et al. can be successfully formulated for the claimed mode of administration as recited by instant claim 29 and use in the treatment methodology for ALS as recited by instant claim 1, which is taught by Moussy et al.
prima facie obvious.

Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 103 were considered but they are not persuasive for the following reasons.  Please note that the above rejection has been modified from its original version to more clearly address applicant’s newly amended and/or added claims, and/or arguments.
[1] Applicant argues that “Moussy et al. do not teach or suggest administering to the patient about 1 mg/day to about 70 mg/day of at least one compound having the recited formula as claimed to treat ALS. Therefore, Applicant submits that Moussy et al. do not teach or suggest each and every element of the claims, as amended”.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the teachings of Moussy et al. do render the invention of the instant claims prima facie obvious.  As discussed above, Moussy et al. also claim that the inhibitor is administered at a dose ranging from about 1.0 to about 9.0 mg/kg/day (mg per kilo body weight per day) (Claim 11).  That is for example a human with ALS would weigh about 100 lbs. (i.e. about 45 kg), then the amount administered as taught by Moussy et al. is 45 mg/day.   Thus, the claimed amounts as recited by instant claim 1 and newly added claims 30-32 either overlap or lie inside the amounts taught by Moussy et al. and a prima facie case of obviousness exists.
Therefore, the teachings of Moussy et al. do render the invention of the instant claims prima facie obvious, and the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1, 2, 23, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 17, and 30 of copending Application No. 16/585,871 (reference application; based on claims amendment filed on 01/20/2021 and hereinafter refers to as Elmaleh et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1, 2, 23, and 28; and the method of claims 1, 14, 17, and 30 of Elmaleh et al. have similar method steps and uses a compound with similar structural features.
16/328,956
16/585,871
1. A method of treating amyotrophic lateral sclerosis (ALS) in a patient in need thereof comprising administering to the patient about 1 mg/day to about 70 mg/day of at least one compound having the following formula: 
    PNG
    media_image1.png
    93
    292
    media_image1.png
    Greyscale
 wherein X is OH, F, or OCOCH3 and Y is CO2Na, CO2H, CO2Et, CH2OH, CH2OCOCH3, or CO2CH2OCO(CH3)3.
14. A method of treating a disorder selected from Alzheimer’s disease, amyloidosis-associated condition (AAC), traumatic brain injury, Huntington’s disease, atherosclerosis, cytokine release syndrome (CRS), dementia, head injury, infection, neuroinflammation, prion disease, stroke, amyotrophic lateral sclerosis (ALS), Parkinson’s disease, and asthma, comprising administering the composition of claim 1 to a subject in need thereof.
2. The method according to claim 1, wherein the compound has the following formula 
    PNG
    media_image2.png
    93
    350
    media_image2.png
    Greyscale
Cromolyn Disodium;…POM-Cromolyn; 
    PNG
    media_image3.png
    197
    383
    media_image3.png
    Greyscale

1. A composition comprising cromolyn sodium, a-lactose, and a salt of a fatty acid, wherein the cromolyn sodium, a-lactose, and the salt of the fatty acid are 90 of 45-70 µm, D50 of 10-35 µm, and D10 of 2-13 µm; and the composition comprises about 45-65% by weight of cromolyn sodium, about 30-50% by weight of a-lactose, and about 1-5% by weight of the salt of a fatty acid.
23. The method of claim 1, wherein the compound is cromolyn disodium.
17. The method of claim 14, wherein the disorder is ALS.
28. The method of claim 1, wherein the compound is administered by inhalation.
30. The method of claim 14, wherein the composition is administered by oral inhalation.


That is the method and compound of the instant application is generic to the method and compound of Elmaleh et al. or in other word claims 1, 2, 23, and 28 are anticipated by claims 1, 14, 17, and 30 of copending Application No. 16/585,871.  
Consequently, the examined claims would be obvious over the claims of copending Application No. 16/585,871.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments directed to the above nonstatutory obviousness-type double patenting rejection for claims 1, 2, 23, and 28 over claims 1, 14, 17, and 30 of copending Application No. 16/585,871 (reference application; based on claims amendment filed on 01/20/2021 and hereinafter refers to as Elmaleh et al.) were considered but they are not persuasive for the following reasons.  Please note that the above rejection has been modified 
[1] Applicant “requests that the rejections be held in abeyance until allowable subject matter has been indicated” is deny because the above nonstatutory obviousness-type double patenting rejection is not the only rejection remaining.  Thus, the rejection is maintained.  Further, it is relevant to note that applicant contention regarding that status of the instant application is the earlier-filed application to the copending Application No. 16/585,871 (i.e. “The ’871 application is a continuation of PCT International Patent Application No. PCT/US19/40247, filed July 2, 2019, which claims priority to U.S. Provisional Patent Application No. 62/692,962, filed July 2, 2018. The present application is a U.S. national stage application under 35 U.S.C. § 371 of PCT/US2017/49702, filed August 31, 2017, which claims priority to U.S. Provisional Patent Application No. 62/382,192, filed August 31, 2016 ”) is improper.  As recognized by MPEP § 804(I)(B)(1)(a), benefit claims under 35 U.S.C. 119(e) and foreign priority claims under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b) are not taken into account when determining the term of an issued patent (see 35 U.S.C. 154(a)(2) and (a)(3)), and therefore, are not taken into account in determining which application is the earliest-filed application.  Thus, since the present application is a 371 of PCT/US2017/49702, the effective U.S. filing date for double patenting is 08/31/2017; and the effective U.S. filing date for double patenting of copending Application No. 16/585,871 is 09/27/2019.  Hence, the instant application is the earlier-filed application to the copending Application No. 16/585,871.

Withdrawn Claims
Applicant’s arguments directed to the withdrawn claims 14 and 19-21 were considered but they are not persuasive for the following reasons.
[1] Applicant “asserts that claims 14 and 19-21, which depend from independent claim 1 are directed to a method further comprising co-administering a second compound. The broadest reasonable interpretation of claims 14 and 19-21 does not require that the second compound is present in the same composition as the elected species; in other words, the elected species and the second compound may be separately co-administered. For at least this reason, Applicant respectfully requests examination of claims 14 and 19-21.”
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the withdrawal of claims 14 and 19-21 is proper based on applicant elected species (i.e. “In Response, Applicant respectfully elects: (a) cromolyn disodium having the structure:
    PNG
    media_image2.png
    93
    350
    media_image2.png
    Greyscale
 and (b) amyotrophic lateral sclerosis (ALS)”).  First, the present specification does not define the term ‘composition’ with any type of specificity such that the broadest reasonable interpretation for this term is that it encompasses a vast variety of different type of ‘composition’.  That is an enormous genus, which includes a diversity of different type of pharmaceutical forms or mode of administration, a variety of different type of compounds, a diversity of different type of pharmaceutical active agents, and a diversity of different type of pharmaceutical excipients, ingredients, and/or components; wherein the quantity regarding the type of compounds, the type of pharmaceutical active agents, or the type of pharmaceutical excipients, ingredients, and/or components is indefinite.  Thus, applicant’s interpretation of the elected species (i.e. “cromolyn disodium having the structure:
    PNG
    media_image2.png
    93
    350
    media_image2.png
    Greyscale
”) to include a second compound that is “separately co-administered” is erroneous, and it clearly convey that applicant does not understand the elected species for a type of composition and scope of the invention as recited by instant claim 1, which raise the question as to whether applicant has possession of the claimed invention(s).  Second, applicant’s assertion imply that the limitation of the dependent claims 14 and 19-21 are of the same scope as the limitation of the independent claim 1 is improper for 35 U.S.C. 112(d) and pre-AIA  35 U.S.C. 112, fourth paragraph, states that the limitation of the dependent further limit the limitation(s) of the subject matter for which it depend.  Accordingly, applicant’s assertion is improper.  Therefore, applicant’s request is deny.

As recognized by MPEP § 821.04(a), where restriction was required between independent or distinct products, or between independent or distinct processes, and all claims directed to an elected invention are allowable, any restriction requirement between the elected invention and any nonelected invention that depends from or otherwise requires all the limitations of an allowable claim should be withdrawn. For example, a requirement for restriction should be withdrawn when a generic claim, linking claim, or subcombination claim is allowable and any previously withdrawn claim depends from or otherwise requires all the limitations thereof. Claims that require all the limitations of an allowable claim will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that do not require all the limitations of an allowable claim remain withdrawn from consideration. However, in view of the withdrawal of the restriction requirement, if any claim presented in a continuing application includes all the limitations of a claim that is allowable in In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  Here, as stated in the Office action mailed on 02/13/2020, claim 1 is a generic claim (see para. 5 on pg. 5), and as a result, when the generic claim is found allowable the withdrawn claims 14 and 19-21 would be eligible for rejoinder because they depends from or otherwise requires all the limitations of the allowable generic claim (see also para. 4 above).
However, when/if the withdrawn claims 14 and 19-21 are rejoined, they are fully examined for patentability in accordance with 37 CFR 1.104.  Therefore, withdrawn claim 21 would be rejected under 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph.  Here, claim 21 recites the “method of claim 1, further comprising co-administering a second compound selected from a targeting drug that ameliorates neurodegeneration associated with amyloidosis or tauopathies”.  The limitation of ‘ameliorates neurodegeneration associated with tauopathies’ is vague and indefinite regarding the claimed disease of ‘amyotrophic lateral sclerosis (ALS)’ as recited by instant claim 1 for which claim 21 depend.  The present specification does not specifically define that there is a direct correlation(s), i.e. etiological and/or pathogenically associations, between ‘tauopathies’ and the claimed disease of ‘amyotrophic lateral sclerosis (ALS)’ as recited by instant claim 1 for which claim 21 depend.  The pharmaceutical art is silent regarding a direct correlation(s), i.e. etiological and/or pathogenically associations, between ‘tauopathies’ and the claimed disease of ‘amyotrophic lateral sclerosis (ALS)’ (see Orr et al., Trends in Pharmacological Sciences, 2017, Vol. 38, No. 7, pp. 637-648).  Consequently, claim tauopathies’.

Conclusion


















THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
February 12, 2021